Citation Nr: 0206699	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  97-29 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 40 
percent for residuals of prostate cancer, status-post radical 
prostatectomy, with urinary and stool incontinence.

2.  Entitlement to an increased (compensable) evaluation for 
status-post mastoidectomy with residual bilateral hearing 
loss.

3.  Entitlement to an increased (compensable) evaluation for 
positional vertigo, residual of status-post mastoidectomy.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney-
at-Law




WITNESS AT HEARING ON APPEAL

Jacques P. DePlois, attorney for the appellant, presented 
oral argument in lieu of the appellant's testimony.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
October 1979.  His military records show that he served in 
the Republic of Vietnam during his period of active duty.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, granted the veteran 
service connection and a noncompensable rating for residuals 
of carcinoma of the prostate due to Agent Orange exposure 
(effective from November 7, 1996, based on date of 
promulgation of liberalizing amendments to 38 C.F.R. 
§ 3.309(e) (2001)), and service connection and a 
noncompensable rating for status-post mastoidectomy with 
residual bilateral hearing loss (effective from May 31, 1996, 
based on the date on which the veteran filed his original 
claim for VA compensation).

In the course of the appeal, the Board remanded the above 
issues to the RO in May 2000 for additional evidentiary and 
procedural development.  Following this development, in a 
March 2001 rating decision the RO awarded the veteran an 
increased evaluation, from noncompensable to 40 percent, for 
residuals of prostate cancer, status post radical 
prostatectomy, with urinary and stool incontinence, effective 
from November 7, 1996.  The March 2001 rating decision also 
added history of intermittent vertigo to his service-
connected status-post mastoidectomy with residual bilateral 
hearing loss and continued the noncompensable rating. The 
case was returned to the Board in March 2002 and the veteran 
continues his appeal.

(The original appeal included claims of entitlement to 
service connection for a psychiatric disorder and a visual 
disability and a compensable evaluation for bilateral 
tinnitus.  In a May 2000 Board decision, the veteran was 
granted a 10 percent rating for bilateral tinnitus and denied 
service connection for a visual disability, thereby ending 
his appeal of these two issues.  In a March 2001 RO decision, 
he was granted service connection and a 100 percent rating 
for a major depressive disorder secondary to his service-
connected residuals of prostate cancer, status post radical 
prostatectomy with urinary and stool incontinence, effective 
from May 31, 1996, thereby ending his appeal as to this 
issue.)  

At the February 2000 RO hearing before a traveling Member of 
the Board, the veteran's attorney presented statements 
indicating that a claim for VA vocational rehabilitation 
benefits was being raised on behalf of the veteran.  As this 
issue has not been adjudicated, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  For the period from November 7, 1996, to the present, the 
service-connected residuals of prostate cancer, status-post 
radical prostatectomy, with urinary and stool incontinence, 
are manifested by urinary frequency necessitating daytime 
voiding once approximately every 30 minutes and episodes of 
bowel and bladder incontinence of such suddenness and 
severity that the veteran would require wearing absorbent 
undergarments which must be changed more than 4 times per 
day.

2.  For the period from May 31, 1996, to October 9, 2000, the 
objective medical evidence demonstrates that the veteran's 
service-connected bilateral hearing loss was manifested by 
average pure tone thresholds of 28 decibels in the right ear 
and 46 decibels in the left, and a speech discrimination 
score of 96 percent, bilaterally.

3.  For the period from October 10, 2000 onward, the 
objective medical evidence demonstrates that the veteran's 
service-connected bilateral hearing loss was manifested by 
average pure tone thresholds of 41 decibels in the right ear 
and 54 decibels in the left, and a speech discrimination 
score of 84 percent, bilaterally.

4.  For the period from May 31, 1996, to July 24, 1997, the 
veteran's service-connected positional vertigo, residual of 
status-post mastoidectomy, was manifested by occasional mild 
balance difficulties related to abrupt movements and changes 
in position, but with no frank dizziness or ongoing balance 
difficulties relating to most normal activities.

5.  For the period from July 25, 1997 onward, the veteran's 
service-connected positional vertigo, residual of status-post 
mastoidectomy, is manifested by recurring but intermittent 
episodes of dizziness.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation for residuals of 
prostate cancer, status-post radical prostatectomy, with 
urinary and stool incontinence have been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic 
Code 7527 (2001).  

2.  For the period from May 31, 1996, to the present, the 
criteria for a compensable evaluation for bilateral hearing 
loss (residual of status-post mastoidectomy) have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Code 6100 (2001); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2001).

3.  For the period from May 31, 1996, to July 24, 1997, the 
criteria for a compensable evaluation for positional vertigo, 
residual of status-post mastoidectomy, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §  4.87a, 
Diagnostic Code 6204 (2001).

4.  For the period from July 25, 1997 onward, the criteria 
for a 10 percent evaluation for positional vertigo, residual 
of status-post mastoidectomy, have been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.87a, Diagnostic Code 6204 
(2001); 38 C.F.R. § 4.87, Diagnostic Code 6204 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary considerations

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103(a) (West Supp. 2001), now requires 
VA to assist a claimant in developing all facts pertinent to 
a claim for VA benefits, including a medical opinion and 
notice to the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The veteran claims that he is entitled to increased ratings 
in excess of those which are currently assigned to his 
service-connected residuals of prostate cancer, status-post 
radical prostatectomy with urinary and stool incontinence, 
and bilateral hearing loss with positional vertigo, status-
post mastoidectomy.  Though the file does not indicate that 
he was given express notice of the VCAA during the course of 
his appeal, the developmental history of the case which is 
presented in the file shows that he has been duly informed of 
the evidence necessary to substantiate his claims and has 
been provided opportunities to submit such evidence, 
including for the period after the Board remand of May 2000.  
Moreover, VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claims.  
The veteran has also been provided with medical examinations 
by the VA in connection with his claims.  Finally, the 
veteran has not identified any additional, relevant evidence 
that has not been requested or obtained.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.  See VCAA, supra.  Accordingly, it is not 
necessary to remand the claim for development under the 
provisions of the VCAA.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




(a.)  Entitlement to an increased evaluation in excess of 40 
percent for residuals of prostate cancer, status-post radical 
prostatectomy, with urinary and stool incontinence.

Factual Background

The veteran's prostate cancer is presumed to have been due to 
his exposure to chemical defoliant during his period of 
military service in Southeast Asia.  Private treatment 
reports which discuss the medical history of his disability 
show that he was first diagnosed with a prostate nodule in 
July 1995 which was subsequently biopsed and found to be 
positive for adenocarcinoma of the prostate.  He underwent a 
radical prostatectomy, bilateral pelvic lymph node dissection 
and cytoscopy in September 1995.  By rating decision of 
January 1997, he was granted service connection for residuals 
of carcinoma of the prostate due to Agent Orange exposure, 
effective from November 7, 1996.

The medical evidence associated with the veteran's claims 
file shows that on VA examination in July 1996, he reported 
that he experienced stress incontinence symptoms and 
impotence from the time since his radical prostatectomy.  His 
symptoms were described as frequency of urination, though 
with no difficulty starting his urinary stream.  He recently 
found himself experiencing occasional spontaneous bowel 
movements in association with urination.  The relevant 
diagnosis was adenocarcinoma of the prostate, status post 
radical prostatectomy with mild postoperative stress 
incontinence.  

In October 1996, the veteran underwent a VA Social and 
Industrial Survey which revealed, in pertinent part, that 
although he did not wear a protective undergarment following 
his prostate surgery that he would occasionally "leak" when 
stooping or lifting and experienced some uncontrolled bowel 
movements.  

A June 1997 statement from the veteran's private physician, 
John M. Uno, M.D., shows that the veteran experienced stress 
incontinence following a radical prostatectomy in September 
1995 and was thus rendered unable to pursue his former career 
as a carpenter because performing the heavy lifting 
associated with this vocation would aggravate the stress 
incontinence.  Dr. Uno also indicated that the veteran should 
seek entitlement to VA vocational rehabilitation to allow him 
to retrain for a different career.

A private treatment progress note dated September 16, 1997, 
from Dr. Uno shows that the veteran was experiencing urgency 
of stool.  The veteran reported that when he passed gas he 
would move his bowels and that occasionally he would 
unexpectedly move his bowels when he urinated.  Dr. Uno 
reiterated that the veteran had stress incontinence secondary 
to surgery in a July 1998 statement. 

In February 2000, the veteran's attorney presented oral 
argument in support of the veteran's appeal at an RO hearing 
before a traveling Member of the Board.  (The veteran was 
unable to travel to the hearing venue due to his 
disabilities, and so he appointed his attorney to appear at 
the hearing on his behalf and the traveling Board Member 
granted his consent to allow a hearing without the veteran 
testifying.)  The attorney stated, in pertinent part, that 
the veteran's stress incontinence of his bladder and bowels 
which were residuals of his prostate surgery were so 
debilitating that extraschedular consideration of this aspect 
of his service-connected disability was warranted because he 
was unable to pursue his career as a carpenter.  The attorney 
cited that statement of the veteran's physician, Dr. Uno, in 
which he stated that the veteran was unable to perform work 
as a carpenter and suggested that he get vocational 
rehabilitation to get a less stressful, less physically 
demanding job.  The attorney conceded that Dr. Uno was not 
stating that the veteran was totally incapacitated by his 
incontinence but rather that the disability interfered with 
his ability to work in his last vocation as a carpenter.

The attorney referred to two lay witness statements from the 
veteran's wife and stepdaughter which were submitted at the 
hearing to the presiding Board Member as exhibits.  In these 
witness statements, the veteran's spouse and stepdaughter 
each essentially reported that since the time of his 
prostatectomy, the veteran had very debilitating urinary and 
fecal incontinence which severely curtailed his physical 
activities, his social life and his ability to travel for 
even short distances.  According to the spouse's statement, 
the veteran needed to urinate approximately 10 to 15 times 
per day and needed to get up from bed to urinate 3 to 5 times 
per night.  She stated that on numerous occasions he would 
have accidental bladder release during sleep.  In addition, 
he would often have no advance notice of his bowel movements 
and had occasionally experienced accidental release of his 
bowel contents.  His stepdaughter reported that the veteran's 
inability to travel put a large strain on his ability to 
maintain his relationships with his family and friends.  The 
intervals between his urinary release and bowel movements 
were so brief due to his incontinence that he could only 
travel for short distances and, as a result, was forced to 
miss attending many family events.  The stepdaughter reported 
that even traveling for short distances took inordinately 
long periods of time for the veteran, due to his frequent 
need to stop and relieve himself.  He always carried a 
portable urination bottle in all his automobiles to 
accommodate his urinary frequency.   He also averaged only 
about three hours of sleep per night due to his need to 
awaken often to go relieve himself.

In a written deposition from the veteran which was submitted 
at the Travel Board hearing by his attorney, he testified 
that prior to his prostate surgery he was a physically active 
person who led a very vigorous lifestyle.  Ever since his 
operation in September 1995, he developed a severe lack of 
bladder and bowel control.  According to his testimony, on a 
typical day he urinated 12 to 14 times and at night he had to 
rise from bed 3 to 4 times to relieve himself.  He had 
experienced accidents in which he had wet his garments 
because he received very little to no warning that he was 
about to urinate.  He was no longer able to travel any 
distance and needed to carry a portable urination bottle in 
his car for even short trips to the store in case he needed 
to relieve himself en route.  He was unable to have sexual 
relations with his wife because of his erectile and bladder 
control problems secondary to prostate surgery.  He also 
received little to no notice of when he was about to have a 
bowel movement.  He reported that sometimes, while at his 
home, even the short distance between his living room chair 
to his toilet (reportedly 20 feet) was too great a distance 
for him to cover in time to avoid a urinary and bowel 
accident.  He reported that while in the shower, while 
bending over to dry himself,  he would sometimes have an 
accidental bowel movement with no prior indication that one 
was going to happen.  He also reported that he has had bowel 
accidents in bed at night.

The report of a November 3, 2000 VA examination of the 
veteran's genitourinary system shows that the veteran had a 
history of prostatectomy with residual stress incontinence of 
his bladder and bowels which presented difficulties for him 
to engage in physical activity.  However, he reported that he 
did not use absorbent materials or undergarments.  He voided 
2 to 6 times at night and voided once approximately every 30 
minutes during the day.  He denied having major urgency but 
did experience occasional mild urgency.  He had no urinary 
tract infections.  He did not experience any spontaneous 
erections since his prostate surgery.  Physical examination 
revealed no evidence of urinary or fecal leakage or soiling 
of the apparel adjacent to his axillary region.  His rectal 
sphincter tone was noted to be decreased.  No rectal masses 
were observed.  His prostate gland was surgically absent and 
there was no evidence of recurrent or residual prostatic 
carcinoma.  The impression was history of adenocarcinoma of 
the prostate (currently negative for cancer), urinary stress 
incontinence and stool incontinence since prostate surgery.  

The report of a private psychologist's evaluation which was 
conducted in November 2000 shows that during the interview 
the veteran related that he had impaired control of his 
bladder and bowels due to prostate surgery and experienced 
sudden urgency and thus had to be in close proximity to a 
toilet at all times.  He reported that he sometimes lost 
control of his bladder and bowels in situations which 
resulted in great embarrassment for him.  He was also 
rendered sexually impotent as a result of his prostate 
surgery.  He slept very poorly because he had to awaken 
constantly to make trips to the toilet to relieve himself.  
His social and recreational activities were severely 
restricted because of his bowel and bladder incontinence.  It 
was difficult for him to make his medical appointments, 
including with VA, because the trip took him approximately 2 
1/2 hours to drive, during which he would need to stop 6 to 8 
times to relieve himself.  He reported that he needed to 
carry a poncho with him when he traveled by car so he could 
have some privacy in case he needed to relieve himself at the 
side of the road.  He also abstained from eating the day 
before he was going to travel in order to make the trip.

The report of a May 2001 VA examination for mental disorders 
shows that during the examination the veteran described his 
bowel and bladder dysfunction as being so severe that he was 
forced to remain at home on an almost continuous basis as he 
could not feel comfortable being anyplace that did not have a 
toilet immediately available to him.  The examining 
psychiatrist remarked that the veteran did not appear to be 
either malingering or exaggerating his problems.  During the 
interview, the veteran excused himself twice to use the 
toilet facilities.  He was noted to have good insight into 
his physical limitations.  He described his typical day as 
beginning when he rose from bed anytime between 3:00 a.m. and 
5:30 a.m. to use the toilet, at which time he remained awake 
as he was resigned to the fact that he would be using the 
toilet on and off throughout the morning.  He reported that 
he left his home less than once per week and that the usual 
reason for doing so was to keep a medical appointment.  The 
examiner remarked that the veteran's judgment was impaired by 
depression in that he felt himself to be hopelessly trapped 
in his home due to his physical problems but he had not done 
anything to explore other options that would give him more 
mobility.  

Analysis

This case is based on an appeal of a January 1997 RO decision 
which, inter alia, awarded the initial grant of service 
connection for residuals of prostate cancer, status-post 
radical prostatectomy, with urinary and stool incontinence, 
effective from November 7, 1996; as previously discussed, 
this effective date is based on the date of promulgation of 
liberalizing amendments to 38 C.F.R. § 3.309(e), which 
recognized prostate cancer as a disease which is associated 
with exposure to certain herbicide agents used in Southeast 
Asia during the Vietnam War Era.  Consideration must 
therefore be given regarding whether the case warrants the 
assignment of separate ratings for his service-connected 
genitourinary disability for separate periods of time, from 
November 7, 1996, to the present, based on the facts found, a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran's service-connected residuals of prostate cancer, 
status post radical prostatectomy with urinary and stool 
incontinence, is currently rated under the criteria contained 
in 38 C.F.R. § 4.115b, Diagnostic Code 7527, which provide 
that prostate gland injuries, infections, hypertrophy, or 
postoperative residuals are to be evaluated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  (With regard to the veteran's impotence due to 
his prostatectomy residuals, the Board notes that he is 
currently in receipt of special monthly compensation under 
the provisions of 38 U.S.C.A. § 1114(k) (West 1991 & Supp. 
2001) and 38 C.F.R. § 3.350(a) (2001) for loss of use of a 
creative organ, effective from November 7, 1996.)

The objective medical evidence shows that the veteran does 
not have recurrent urinary tract infections, as demonstrated 
on VA examination in November 2000.  Therefore, the criteria 
for voiding dysfunction under 38 C.F.R. § 4.115a should be 
applied.  Voiding dysfunction is to be rated as a particular 
condition, such as urine leakage, frequency, or obstructed 
voiding, continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence.  

In cases which require the use of an appliance or the wearing 
of absorbent materials which must be changed more than 4 
times per day, assignment of a 60 percent rating is 
warranted.  In cases which require the wearing of absorbent 
materials which must be changed 2 to 4 times per day, 
assignment of a 40 percent rating is warranted.  In cases 
which require the wearing of absorbent materials which must 
be changed less than 2 times per day, assignment of a 20 
percent rating is warranted.

In cases where there is urinary frequency with a daytime 
voiding interval of less than one hour, or; awakening to void 
five or more times per night, assignment of a 40 percent 
rating is warranted.  In cases where there is urinary 
frequency with a daytime voiding interval of between one and 
two hours, or; awakening to void three to four times per 
night, assignment of a 20 percent rating is warranted.  In 
cases where there is urinary frequency with a daytime voiding 
interval of between two and three hours, or; awakening to 
void two times per night, assignment of a 10 percent rating 
is warranted.

The veteran is currently rated 40 percent disabled due to 
urinary and stool incontinence which are residuals of 
prostate cancer, status post radical prostatectomy.  To 
obtain a 60 percent rating, the evidence must demonstrate 
symptomatology which more closely approximates a case in 
which he requires the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times 
per day.  

The veteran reported during VA examination in November 2000 
that he experienced severe urinary frequency such that he 
usually must void once approximately every 30 minutes.  He 
has also reported that he occasionally did not receive a 
warning from his body of an impending need to urinate or 
evacuate his bowels and had experienced embarrassing 
accidents when he was unable to reach a toilet in time.  The 
veteran's statements as to the frequency of his bladder and 
bowel incontinence are credible as the examining VA 
psychiatrist who interviewed him in May 2001 remarked that he 
did not appear to be either malingering or exaggerating his 
problems and that he displayed good insight into his physical 
limitations.  The psychiatrist also witnessed the veteran 
excuse himself twice to use the toilet facilities during the 
interview.  Furthermore, the veteran's personal statements 
describing the severity of his incontinence have been 
corroborated by the written statements from his spouse and 
stepdaughter.

The report of an October 1996 VA Social and Industrial Survey 
shows that the veteran admitted that following his prostate 
surgery he would occasionally "leak" when stooping or 
lifting and that he experienced some uncontrolled bowel 
movements.  He denied at the time, however, that he needed to 
wear a protective undergarment.  The November 2000 VA 
examination report also shows that the veteran did not use 
absorbent protective undergarments and that he had no soiling 
of his clothes from urine or fecal leakage.  However, the 
evidence regarding his bowel and bladder incontinence 
presents a disability picture which is so severe in its 
frequency that it is obvious that he would receive some 
benefit from wearing absorbent undergarments.  It would not 
be speculation to conclude that if he wore them he would 
probably need to change them more than 4 times per day due to 
the frequency of his voiding and the sudden and surprising 
nature of his bowel incontinence.  That he does not wear 
absorbent undergarments appears to be more of a problem 
related to his psychiatric disorder than because of an 
absence of incontinence symptomatology.  In this regard, the 
Board notes that during VA psychiatric examination in May 
2001, the examiner remarked that the veteran's judgment was 
impaired by depression and that because of this he had not 
done anything to explore other options that would give him 
more mobility.  It may be extrapolated from this remark that 
these unexplored options would also include the use absorbent 
materials.  The Board finds that the degree of severity of 
the veteran's bladder and bowel incontinence appears to more 
closely approximate that which is contemplated in the 
criteria for a 60 percent rating for a disability requiring 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day.  Therefore, 
resolving all doubt in the veteran's favor, his claim for an 
increased rating is granted and a 60 percent rating is to be 
assigned to this disability.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

With respect to the provisions of Fenderson v. West, 12 Vet. 
App. 119 (1999), the Board concludes that the 60 percent 
evaluation granted by this appellate decision is based on the 
most severe disability picture presented by the medical 
evidence associated with the record preceding and 
encompassing the effective date of the award of service 
connection for residuals of prostate cancer, status-post 
radical prostatectomy, with urinary and stool incontinence, 
to the present time.  Therefore, an effective date of 
November 7, 1996, is appropriate for the 60 percent rating.

The Board has considered whether the case should be referred 
for extraschedular consideration of the veteran's service-
connected residuals of prostate cancer, status-post radical 
prostatectomy, with urinary and stool incontinence under 38 
C.F.R. § 3.321(b)(1) (2001).  At the February 2000 Travel 
Board hearing, the veteran's attorney has contended that 
extraschedular consideration is warranted for this disability 
because it prevents the veteran from working in his 
occupation as a carpenter.  However, his inability to work as 
a carpenter due to his incontinence does not, in itself, 
indicate that his disability is productive of marked 
occupational employment as it does not preclude him from 
working in employment other than carpentry.  The attorney 
himself had conceded at the hearing that Dr. Uno was not of 
the opinion that the veteran was totally incapacitated by his 
incontinence but rather that it interfered with his ability 
to work in his last vocation as a carpenter. There is also no 
evidence that the veteran's incontinence has necessitated 
frequent periods of hospitalization or that the 
manifestations of the disabilities are so unusual or 
exceptional that they take it outside of the applicable 
rating schedule.  His incontinence, though severe, is 
adequately compensated by the 60 percent rating assigned in 
this appellate decision.  In any case, it is evident that his 
predominant disability and the one which produces the 
greatest impairment on his capacity to maintain employment is 
his service-connected major depressive disorder, which is 
currently rated as 100 percent disabling.  Therefore, the 
Board finds that the criteria for submission for an extra-
schedular rating for residuals of prostate cancer, status-
post radical prostatectomy, with urinary and stool 
incontinence pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

(b.)  Entitlement to an increased (compensable) evaluation 
for status-post mastoidectomy with residual bilateral hearing 
loss and positional vertigo.

Factual Background

The veteran's service medical records show that in the mid-
1960's the veteran was treated for chronic mastoiditis which 
was manifested by intermittent otorrhea, otitis media with 
serous discharge, otalgia and a history of dizziness.  He was 
found to have an attic cholesteatoma in his left ear and a 
retracted but intact tympanic membrane in his right ear.  He 
was admitted for surgery in October 1966 and underwent a 
modified radical mastoidectomy of his left ear to treat his 
disorder.  Erosion of his left incus bone was observed during 
surgery.  The surgical procedure involved removal of the head 
of his left malleus bone and a Type III tympanoplasty.    

In June 1977, the veteran was diagnosed with a large, 
draining attic retraction cholesteatoma of his right ear and 
underwent a right modified radical mastoidectomy and Type III 
tympanoplasty with cartilage graft to treat the condition.  
Erosion of his right incus bone was noted during the 
procedure. 

The veteran was discharged from active service in October 
1979.  He filed his original claim of entitlement to VA 
compensation for bilateral hearing loss as a complication of 
his in-service mastoidectomy surgeries on May 31, 1996.  
Pursuant to his claim, he was provided with a VA audiological 
examination on July 9, 1996.  His pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
30
35
LEFT
45
40
40
50
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The average pure tone threshold in each ear was 28 decibels 
in the right ear and 46 decibels in the left.  During the 
evaluation the veteran reported that he had a history of 
bilateral mastoidectomy and that he experienced occasional 
bilateral tinnitus and balance problems.  At the time of the 
evaluation he did not wear hearing aids.  The diagnosis was 
mild to moderate conductive hearing loss in his right ear and 
mild to moderate mixed hearing loss in his left.   

VA examination of the veteran for ear disease on July 17, 
1996 shows that he complained of reduced hearing acuity and 
understanding speech in the presence of background noise, 
when two or more persons were speaking, and when speech was 
spoken in a soft voice or was not well articulated.  He was 
able to hear well when speaking on the telephone if the 
speaker spoke loudly but otherwise experienced moderate to 
significant difficulty.  He needed to adjust the volume of 
his radio and television to be able to listen to them 
comfortably.  He reported that he experienced mild balance 
difficulties related to motion of abrupt movement and 
position change since his mastoidectomy procedures in service 
but has experienced no frank dizziness and otherwise had no 
ongoing balance difficulties relating to most normal 
activities.  Examination of his mastoids revealed intraorally 
exposed mastoids which were well-healed with each cavity 
lined with skin, dry and free from any active disease.  No 
active ear disease or infectious disease of the middle or 
inner ear was present.  The examiner commented that the 
veteran's mild balance difficulties related to motion, 
movement or positional change are probably related to the 
extent and type of surgery the veteran had undergone in both 
ears.  The pertinent diagnoses were status, bilateral 
postoperative modified mastoidectomy with tympanoplasty, no 
active disease noted; hearing loss, right ear, conductive, 
mild to moderate; hearing loss, left ear, mixed conductive-
sensorineural, mild to moderate.

On July 25, 1997, the veteran underwent a private 
audiological evaluation which was conducted by James Kornbau, 
MS.  Mr. Kornbau's report shows that he concluded that the 
objective findings obtained were fairly similar to those 
obtained on VA audiological evaluation in July 1996, 
especially in the left ear.  Mr. Kornbau found that the 
veteran's hearing in his right ear was approximately 10 
decibels worse at several frequencies as compared to the July 
1996 VA report.  Mr. Kornbau characterized the degree of the 
veteran's hearing impairment to be mild to moderate and 
determined that he would benefit from use of hearing aids in 
each ear.  The audiologist reported that he made impressions 
of the veteran's ears in preparation for fitting him for 
hearing aids. 

On August 29, 1997, the veteran underwent a private 
otorhinolaryngological examination which was conducted by 
Kimberly A. Kozak, D.O.  According to the examination report, 
the veteran was referred to Dr. Kozak by Mr. Kornbau after he 
complained of experiencing loss of balance and significant 
pain in his ear after an ear mold was pulled out while he was 
being fitted for hearing aids.  The veteran reported that 
when he stood up or moved too quickly he experienced a dizzy 
sensation (described as a spinning sensation) which began 
since his consultation with Mr. Kornbau.  He denied having 
any type of draining from his ears.  Dr. Kozak noted the 
veteran's VA medical records indicating a prior medical 
history of significant chronic otitis media, bilaterally, 
traumatic perforations, bilaterally, and cholesteatoma of the 
left middle ear space in the attic region with 
tympanomastoidectomies for each ear in service.

Dr. Kozak's examination of the veteran's ears revealed a 
significant retraction pocket in the attic region of his left 
ear.  The surgical grafts appeared intact, bilaterally, and 
his mastoid cavities were free of debris on both sides.  The 
pertinent final assessment was traumatic onset of vertigo 
upon releasing of negative pressure in the ear canal on the 
left, rule out traumatic perilymphatic fistula versus oval 
window disruption versus other etiology; and significant 
retraction in the attic region of the left middle ear space, 
rule out recurrent cholesteatoma.  

A subsequent follow up examination at Dr. Kozak's office on 
September 9, 1997, shows that a CT scan of the veteran's 
inner ears was conducted which did not reveal any evidence of 
a recurrence of cholesteatoma and unremarkable vestibular and 
cochlear apparatus.  The veteran still complained of 
experiencing spells of dizziness which he described as a 
sensation of the room spinning when he looked upwards or 
hyperextended his neck.  On examination he became 
subjectively dizzy, but Dr. Kozak did not note any abnormal 
nystagmus.  The assessment was vertigo with no evidence of 
horizontal canal distula on CT scan.  Dr. Kozak opined that 
the symptomatology could have been secondary to erosion of 
the tympanoplasty prosthesis.   

Dr. Kozak examined the veteran again on September 16, 1997, 
and after performing a series of tests on him she determined 
that the findings obtained suggested, in pertinent part, that 
the veteran had a normal vestibular system.

In a July 1998 private neurology report, L. Bufton, M.D., 
Ph.D., reported that the veteran complained of episodic 
vertigo dating back to a significant pressure injury in 
service when he reportedly had been inside of a building that 
had been blown up in the 1960's, resulting in significant 
damage to both ears.  The veteran reported that he 
experienced episodic vertigo which initially appeared only if 
he had an ear infection or was sick.  He described the 
episodes as a spinning sensation which would last a few 
seconds.  Approximately 10 months earlier, he was being 
fitted for hearing aids and experienced difficulty removing 
the molds from his ears.  Since then, he experienced vertigo 
on a more frequent basis.  He had difficulty quantifying it 
but reported that it occurred several times per week and 
would occur without warning.  It usually occurred when he 
turned his head towards the right, at which point he would 
experience a sudden spinning sensation and feel the need to 
grab hold of something to steady himself.  According to his 
account, he had experienced accidental falls on several 
occasions.  The spinning episodes would each last for several 
seconds.  Dr. Bufton examined the veteran and his impression 
was that the veteran presented classic symptoms of benign 
positional vertigo which had been intense primarily with 
turning his head towards the right and was initially very bad 
after his hearing aid fitting 10 months earlier but has since 
gotten better although it remained present.  He did not 
display other neurological symptoms that made Dr. Bufton 
suspect a brainstem problem.  Dr. Bufton did not feel the 
veteran's complaints warranted an investigatory MRI of his 
head at the time and prescribed special exercises to the 
veteran to treat benign positional vertigo.  

In a private treatment report dated in August 1998, Dr. Kozak 
reported that she had met with the veteran to discuss an 
upcoming left myringotomy with insertion of a ventilation 
tube.  During examination, Dr. Kozak performed a "Hall Pike 
maneuver" which produced a very positive subjective reaction 
on the right.  The veteran had a very significant reaction 
which resulted in near hysteria on his part.  He became very 
tearful and demanded to stand up, whereupon he became very 
unsteady on his feet and remained very tearful for the 
duration of the examination.  Dr. Kozak deferred further 
examination and commented that the veteran appeared to have 
psychiatric and emotional problems and suggested that he seek 
treatment for them.

In a December 16, 1998 statement, Dr. Kozak reported that the 
veteran had reported having significant vertigo when placed 
in certain positions, especially when reclined with his right 
ear facing downward.  She had been following the veteran 
since August 1997 and he had this problem ongoing since then.  
Dr. Kozak felt that the veteran was still at risk for 
developing vertigo with certain head motions and expressed 
reluctance to clear him medically for driving a motor 
vehicle.  Dr. Kozak indicated that the veteran understood and 
accepted the risks of operating a motor vehicle and that to 
do so was his discretion and against her medical advice.  

As previously discussed, in February 2000 the veteran's 
attorney appeared on his behalf at a RO hearing before a 
traveling Board Member.  The attorney received permission 
from the both veteran and the presiding Board Member to 
present argument on behalf of the veteran because he was 
physically unable to appear at the hearing in person.  
According to the attorney, the veteran experienced recurrent 
episodes of vertigo and his osteopathic physician, Dr. Kozak, 
advised against his operating a motor vehicle.  As for his 
hearing loss, the attorney conceded that, to his knowledge, 
the veteran had not experienced a further decrease in his 
hearing acuity since the time of his last examination.  (At 
the hearing, the presiding Board Member noted that the 
veteran had a claimed entitlement to VA compensation under 
38 U.S.C.A. § 1151 for ear pain and dizziness caused by being 
fitted for hearing aids.  The claim was denied in a February 
1999 rating decision.  The veteran's attorney raised the 
issue during the Travel Board hearing and the Board Member 
advised the attorney that the veteran's claim for dizziness 
was more properly characterized as a claim for service 
connection for vertigo or balance disturbance as secondary to 
the in-service mastoidectomies.  The Board Member deemed the 
vertigo claim to be inextricably intertwined with the 
increased rating claim for status-post mastoidectomy with 
residual bilateral hearing loss and remanded the issue to the 
RO for clarification.)

In a May 2000 Board remand, the RO was instructed by the 
above Board Member to address whether there was a 
relationship between the veteran's vertigo and his service-
connected status-post mastoidectomies with residual hearing 
loss.  Pursuant to this, the veteran was provided with a VA 
ear disease examination on October 10, 2000.  The report of 
this examination shows that the examining physician had 
reviewed the veteran's claims file and noted his history of 
ear disease, bilateral mastoidectomies and reconstructive 
surgeries to his ears.  The veteran related a history of 
vertigo since service which had become more acute in the past 
five years.  He reported that he had not driven a car in the 
last five years because he felt dizzy and unsteady with his 
sense of balance, including when walking on rough terrain.  
He was employed up until 1995 when he retired after being 
diagnosed with prostate cancer.  Prior to retirement, he 
worked in construction where his duties required him to climb 
ladders and poles.  He reported that he did not have a 
significant amount of difficulty with his balance or 
dizziness during that time because he felt comfortable 
working in situations that required excellent balance.  It 
was not until around 1997 when a hearing aid mold was made 
for him that he first began to experience trouble.  He 
reported that he became very dizzy when the mold was removed 
from his right ear and that this sensation lasted for a while 
afterwards.  He reported that since then his sense of balance 
was not good and he experienced more episodes of vertigo 
which were usually precipitated by a movement of his head.  
The episodes lasted anywhere from a few moments to up to four 
hours and were not associated with any nausea or vomiting.  
He also presented subjective complaints that his hearing loss 
had worsened over the years.  Audiological evaluation shows 
that his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
30
40
50
LEFT
45
40
50
65
60

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 84 percent in the left ear.  
The average pure tone threshold in each ear was 41 decibels 
in the right ear and 54 decibels in the left.  The examiner 
remarked that these findings did indicate a worsening in the 
veteran's hearing acuity as compared to prior audiograms.

The veteran reported that he did not use his hearing aids 
very much and usually would try to wear just one at a time 
and did not wear them for long periods as it might 
precipitate an ear infection.  He used antibiotic ear drops 
intermittently.  In 1998, a private ENT physician inserted a 
tube into his left ear in an attempt to improve his hearing 
but no benefit was obtained from the procedure.  He used an 
amplified telephone and got good results from it.  The 
examiner noted that the veteran was not wearing his hearing 
aids but had no problems hearing his voice and generally 
heard and understood most of what the physician had to say to 
him in the examination room.       

Objective examination of the veteran's ears revealed that he 
had bilateral mastoid surgical procedures and that there was 
no evidence of infection in his ears whatsoever, with no 
redness or irritation.  The scars from his mastoid surgeries 
were well-healed and nontender.  There was no irritation 
caused by his hearing aids nor evidence of infection and the 
examiner found no need for the veteran to undergo special 
cleaning of his ear canals or mastoid bowls.  He displayed no 
evidence of nystagmus and was able to stand with his eyes 
closed and feet together without difficulty.  The pertinent 
impressions were history of bilateral mastoid surgery for 
treatment of attic cholesteatomas and history of intermittent 
positional-type vertigo.  The examiner remarked, in pertinent 
part, that the veteran's hearing loss and dizziness were an 
inconvenience but were not preventing him from working.  
There was no chronic infection of his ears.  The physician 
opined that it was not unusual for a person who had a history 
of bilateral mastoid surgery to have more of a tendency to 
experience intermittent vertigo and that the veteran was able 
to function with this, but had voluntarily elected not to 
drive a car because he did not feel totally safe in doing so 
(though the veteran stated that he could operate a car during 
an emergency).  The examiner did not believe that any further 
ear surgery would be of any benefit for the veteran. 

Based on the above medical opinion, the RO added the 
veteran's history of intermittent vertigo to his service-
connected status-post mastoidectomy with residual bilateral 
hearing loss in a March 2001 rating decision.

The report of a November 2000 private psychologist's 
evaluation is significant for showing that the veteran had 
very poor sleep because of frequent interruptions in the 
night because he needed to attend to the needs of his 
incontinent bladder and bowels.  This report is compared with 
the report of a May 2001 VA psychiatric examination which 
shows that the veteran stated that he suffered from bouts of 
vertigo and/or dizziness, during which he would often 
restrict himself to bed.  He also reported that he had a 
driver's license, access to an automobile and insurance, but 
that he had not driven a car in approximately three months.  
The veteran was diagnosed with severe major depressive 
disorder which was linked to his development of voiding 
problems following a radical prostatectomy which imposed high 
restrictions on his activities and social life.  

Analysis

When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1 
(1999); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
This case is based on an appeal of a January 1997 RO decision 
which, inter alia, awarded the initial grant of service 
connection for status-post mastoidectomy with residual 
bilateral hearing loss and history of intermittent vertigo, 
effective from May 31, 1996; as previously discussed, this is 
the date on which the veteran filed his original claim for VA 
compensation for this disability.  Consideration must 
therefore be given regarding whether the case warrants the 
assignment of separate ratings for his service-connected 
audiological disability for separate periods of time, from 
May 31, 1996, to the present, based on the facts found, a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has stated that assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Under applicable 
criteria, evaluations for defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The 
rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal auditory 
acuity to Level XI for profound deafness.  38 C.F.R. § 4.85 
(1999).  

As to the current rating to be assigned the veteran's 
bilateral hearing loss, it is observed that the veteran has 
been rated as noncompensable pursuant to Code 6100.  In this 
regard, the Board notes that, during the pendency of this 
appeal, VA issued new regulations for evaluating diseases of 
the ears and other sense organs, effective June 10, 1999.  62 
Fed. Reg. 25,202-25,210 (May 11, 1999).  This became 38 
C.F.R. § 4.86 (2001), which addressed rating exceptional 
patterns of hearing impairment.  The Court has held that, 
where laws or regulations change after a claim has been filed 
or reopened and before administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies, unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs (Secretary) to provide 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also Fischer v. West, 
11 Vet. App. 121 (1998).  However, the Board has compared the 
previous versions of Table VI and Table VII, and the new 
versions of these tables and has detected no discernable 
change.  Further, the Board finds that the revisions made to 
38 C.F.R. § 4.86 (2001) pertain to exceptional patterns of 
hearing loss, and that these newly developed criteria are not 
pertinent to the veteran's current claim, as they are 
applicable in cases when the claimant has a pure tone 
threshold of 55 decibels or more at each frequency of 1000, 
2000, 3000 and 4000 Hertz, or when the claimant has a pure 
tone threshold of 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  In the present case, the 
evidence demonstrates that an exceptional level of impaired 
hearing does not exist, such that 38 C.F.R. § 4.86 is 
inapplicable.  In sum, the Secretary has stated that 

"[t]he revisions of the sections addressing ear 
and other sense organs are part of the overall 
revision of the rating schedule based on medical 
advances, etc., rather than representing 
liberalizing interpretations of regulations.  We 
have explained above the reasons for the 
provisions of Sec. 4.86.  The preamble erred in 
discussing these provisions as liberalizations.  
Rather, they are an attempt to assure more 
equitable evaluations in a small number of 
veterans with unusual patterns of hearing 
impairment."

62 Fed. Reg. at 25,202.

The objective medical tests used to assess the extent of the 
veteran's hearing impairment are performed without the 
veteran wearing his hearing aids.  (See 38 C.F.R. § 4.85(a) 
(2001))  Therefore, his level of audiological impairment is 
based on his unassisted hearing acuity and negates any 
contention which he may make to the effect that his need of 
hearing aids forms a basis for an increased hearing.

Two VA audiological examinations were conducted in the course 
of this appeal; one in July 1996, and the most recent one in 
May 2000.  Because of the Court's holding in the Fenderson 
case, these examinations will establish the dates on which 
any staged ratings will apply.

The results of the July 9, 1996 VA examination indicate that 
the veteran had an average pure tone threshold of 28 decibels 
in his right ear, 46 decibels in his left ear, with speech 
recognition of 96 percent, bilaterally.  Evaluating this test 
score based on Table VI found at 38 C.F.R. § 4.85, the 
veteran's right ear hearing acuity is at Level I and his left 
ear is at Level I.  This level of hearing acuity, as 
reflected on Table VII of 38 C.F.R. § 4.85, is entitled to a 
noncompensable evaluation commencing from the date of his 
claim, May 31, 1996.

The results of the October 10, 2000 VA examination indicate 
that the veteran's hearing acuity had worsened in both ears.  
The average pure tone threshold in the right ear was 41 
decibels, and was 54 decibels in the left ear, with speech 
recognition of 84 percent, bilaterally.  Evaluating this test 
score based on Table VI found at 38 C.F.R. § 4.85, the 
veteran's right ear hearing acuity is at Level II and his 
left ear is at Level II.  However, notwithstanding the 
evident decrease in hearing acuity, this level of hearing 
acuity, as reflected on Table VII of 38 C.F.R. § 4.85, is 
entitled to only a noncompensable evaluation.

In summary, the veteran's service-connected bilateral hearing 
loss is not manifested by a compensable level of impaired 
hearing acuity at any time during the appellate period, from 
May 31, 1996, to the present.  Therefore, his claim for a 
compensable evaluation for his audiological disability must 
be denied.  Because the evidence in this case is not 
approximately balanced, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 4.3 (2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to the veteran's positional vertigo, the veteran 
has contended that this residual of his service-connected 
status-post mastoidectomy warranted consideration under 
Diagnostic Code 6204 of the rating schedule which pertained 
to evaluations of peripheral vestibular disorders.  The award 
of service connection for history of vertigo was made 
effective from May 31, 1996 (i.e.,  the date of the veteran's 
claim) and therefore, pursuant to Fenderson v. West, 12 Vet. 
App. 119 (1999), consideration must therefore be given 
regarding whether the case warrants the assignment of 
separate staged ratings for the vertigo for separate periods 
of time, from May 31, 1996, to the present, based on the 
facts found.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2001).

As previously stated, during the pendency of this appeal, VA 
issued new regulations for evaluating diseases of the ears 
and other sense organs, effective June 10, 1999.  The 
pertinent Diagnostic Code which applies to the issue of 
rating history of vertigo, Diagnostic Code 6204, was listed 
under 38 C.F.R. § 4.87a (1998) prior to the amendments of 
June 10, 1999.  After the effective date of the amendment, 
Diagnostic Code 6204 was listed under 38 C.F.R. § 4.87 
(2001).  The Court has held that, where laws or regulations 
change after a claim has been filed or reopened and before 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies, unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to provide otherwise and the Secretary has 
done so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); see 
also Fischer v. West, 11 Vet. App. 121 (1998).  In the 
present case, a review of the March 2001 rating decision as 
they pertain to the veteran's service-connected history of 
vertigo shows that the RO rating specialist reasoned that 
objective evidence of current vertigo was required in order 
for the veteran to warrant a separate compensable evaluation 
for his history of vertigo.  As the RO rating specialist 
found no objective evidence or current vertigo, a separate 
rating was not assigned for history of vertigo.  As will be 
discussed below, the Board arrives at a different and more 
favorable conclusion in this appeal.

Prior to June 10, 1999, the veteran's positional vertigo is 
ratable under 38 C.F.R. § 4.87a, Diagnostic Code 6204, which 
was the rating code for chronic labyrinthitis.  The rating 
criteria for chronic labyrinthitis more closely approximate 
the symptoms of vertigo.  (See 38 C.F.R. § 4.20 (2001).)  The 
schedule provided that moderate labyrinthitis manifested by 
tinnitus or occasional dizziness warranted the assignment of 
a 10 percent rating.  A 30 percent rating, which was the 
maximum rating provided by this Diagnostic Code, was 
warranted for severe chronic labyrinthitis, manifested by 
tinnitus, dizziness and occasional staggering.  (NOTE: The 
schedule provided that the ratings were to be combined with 
ratings for loss of hearing or suppuration.)  The Board notes 
that the veteran is currently service-connected at 10 percent 
for bilateral tinnitus as a separately ratable disability.  
However, the language of the old rating schedule does not 
appear to preclude rating labyrinthitis solely on the basis 
of dizziness and to do so would not appear to be 
"pyramiding" (i.e., rating the same disability under 
multiple Diagnostic Codes), even when the veteran is already 
service-connected for tinnitus.  (See 38 C.F.R. § 4.14 
(2001).)

From June 10, 1999 onwards, the revised rating schedule rated 
vertigo as peripheral vestibular disorders under 38 C.F.R. 
§ 4.87, Diagnostic Code 6204 (2001) and provided a 10 percent 
evaluation for occasional dizziness and a 30 percent  
evaluation for dizziness and occasional staggering.  (NOTE: 
The revised schedule requires objective findings supporting 
the diagnosis of vestibular disequilibrium before a 
compensable evaluation can be assigned under this code.  
Hearing impairment or suppuration shall be separately rated 
and combined.)

Applying the facts of the case to the criteria of the pre-
June 10, 1999 rating schedule for ears, the objective 
evidence shows that the veteran's vertigo matched the 
criteria for a noncompensable rating from the period from May 
31, 1996 to July 24, 1997.  The report of the July 17, 1996 
VA examination shows that he reported only experiencing mild 
balance difficulties related to motion of abrupt movement and 
position change but otherwise experienced no frank dizziness 
or ongoing balance difficulties relating to most normal 
activities.  The record also shows that on VA examination in 
October 2000, the veteran reported that in the past he 
experienced no problems with his sense of balance or with 
working on high places when he worked in construction until 
his retirement due to prostate cancer in 1995.

The evidence indicates that onset of recurrent dizziness was 
first demonstrated on July 25, 1997, when the veteran was 
being fitted for hearing aids at audiologist Kornbau's office 
and developed persistent dizziness after an ear mold was 
removed.  An August 1997 consultation with Dr. Kozak shows 
that the veteran experienced a dizzy sensation when he stood 
up or moved too quickly and that he was diagnosed with active 
vertigo.  Thereafter, the veteran would consistently report 
that he experienced occasional spells of dizziness which 
would last for several seconds to four hours, but without 
nausea or vomiting accompanying these episodes.  His 
occasional attacks of dizziness presented a risk to him when 
driving and it is evident from the medical record that he now 
drove his automobile very seldomly, if at all, because of his 
impaired sense of balance.  In view of the foregoing 
discussion, the Board finds that the veteran's symptoms 
attributable to his vertigo more closely approximates the 
criteria for a noncompensable rating for relatively 
asymptomatic labyrinthitis from May 31, 1996, to July 24, 
1997.  Thereafter, from July 25, 1997, to the present, a 10 
percent rating shall be assigned to compensate him for his 
episodes of intermittent dizziness due to vertigo 
(alternately ratable as labyrinthitis or a peripheral 
vestibular disorder).  This 10 percent rating is to be 
combined with the noncompensable rating assigned to his 
bilateral hearing loss, pursuant to the instructional 
notation in both versions of Diagnostic Code 6204.  This 
results in an award of a 10 percent rating for service-
connected status-post mastoidectomy with residual bilateral 
hearing loss. 

A higher rating of 30 percent is not supported by the 
evidence.  The veteran's dizziness appears to be only an 
occasional, episodic occurrence and not one which is constant 
condition which produces occasional staggering.  While we 
note that the veteran's ability to drive is somewhat 
curtailed by his equilibrium disturbance, he is not entirely 
unable to operate a motor vehicle if needed.  He has stated 
that he possesses a valid driver's license, access to an 
automobile and insurance and that he was able to drive in the 
event of an emergency.  Furthermore, the VA examiner who 
conducted the October 2000 examination remarked that the 
veteran's dizziness was merely an inconvenience and there is 
no indication that it is a severely disabling syndrome.  His 
display of dizziness and unsteadiness when he was being 
treated by Dr. Kozak in August 1998 appeared to the physician 
to be more a manifestation of the veteran's severe 
psychiatric disorder, for which he has already been granted 
service connection and a 100 percent rating.  Assignment of a 
30 percent rating for vertigo is not warranted by the 
evidence as the constellation of the veteran's current 
symptomatology do not more closely approximate the criteria 
for a 30 percent rating under either the old or the new 
rating schedule.

As application of neither the old or the new rating schedule 
confers any greater benefit over the other for evaluating the 
veteran's hearing loss under Diagnostic Code 6100 and his ear 
disease under Diagnostic Code 6204, the criteria for the old 
rating schedule should be applied to his claim until June 9, 
1999.  Thereafter, the criteria for the new rating schedule 
should be applied from June 10, 1999 onward.  

With regard to the veteran's contention that his status-post 
mastoidectomy with residual bilateral hearing loss and 
vertigo warrants extraschedular consideration, the Board 
finds that the evidence fails to demonstrate that his 
bilateral hearing loss and vertigo produce such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment as to render 
impractical the application of the regular schedular 
standards.  In this regard, the Board notes that the veteran 
is service-connected for major depressive disorder (currently 
rated as 100 percent disabling) and tinnitus (rated as 10 
percent disabling), in addition to his hearing loss and 
genitourinary disability.  Furthermore, the VA physician who 
conducted the October 2000 VA examination determined that the 
veteran's hearing loss and ear problems were not preventing 
him from working.  Therefore, a finding cannot be made that 
his service-connected bilateral hearing loss and vertigo, by 
themselves, produce an exceptional or unusual disability 
picture.  Thus, a referral of this case to the Director of 
the VA Compensation and Pension Service for consideration of 
the application of an extraschedular rating for bilateral 
hearing loss and vertigo, under the provisions of 38 C.F.R. § 
3.321(b)(1) (2001), is not warranted.

ORDER

An increased evaluation, to 60 percent, for residuals of 
prostate cancer, status-post radical prostatectomy, with 
urinary and stool incontinence is granted, effective from 
November 7, 1996.

A compensable evaluation for status-post mastoidectomy with 
residual bilateral hearing loss is denied.

For the period from May 31, 1996, to July 24, 1997, the claim 
for a compensable evaluation for positional vertigo, residual 
of status-post mastoidectomy, is denied.

Effective from July 25, 1997, a 10 percent evaluation for 
positional vertigo, residual of status-post mastoidectomy, is 
granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

